American Century Municipal Trust Prospectus Supplement Tax-Free Money Market Fund¡Tax-Free Bond Fund Long-Term Tax-Free Fund¡High-Yield Municipal Fund Supplement dated January 26, 2009¡ Prospectuses dated October 1, 2008 The following replaces the first two sentences of the section Redemption of Shares in Accounts Below Minimum in each prospectus. If your account balance falls below the minimum initial investment amount for any reason, American Century Investments reserves the right to redeem the shares in the account and send the proceeds to your address of record.Prior to doing so, we will notify you and give you 60 days to meet the minimum. American
